Citation Nr: 0906809	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  98-03 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a dental 
disability.

3.  Entitlement to service connection for a lower extremity 
disability, to include knee arthritis.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to tobacco use.

6.  Entitlement to service connection for defective vision.

7.  Entitlement to an increased (compensable) rating for 
suppurative otitis media.

8.  Entitlement to an increased rating for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased (compensable) initial rating 
for headaches.

10.  Entitlement to an increased (compensable) rating for a 
postoperative hernia scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from April 1944 until May 
1946, from November 1950 until August 1964 and from December 
1964 until October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1970, September 1997 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, Puerto Rico.

In June 2007, to support his claim, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
of the Board (travel Board hearing).  Previously, in January 
1971, June 1988, and March 1998, he also testified at 
hearings before a hearing officer at the RO.  A transcript of 
these hearings is of record.

The Board remanded this case in February 2004 to obtain 
additional medical records, comply with the notice provisions 
of the Veterans Claims Assistance Act (VCAA), and to have the 
Veteran undergo VA examinations in connection with his 
claims.  

At the time of the Board's February 2004 remand, the issues 
on appeal included entitlement to a service connection for 
status post left hydrocelectomy.  By a July 2006 rating 
decision, prior to the return of this case to the Board, the 
RO granted the Veteran's claim with respect to this issue.  
He did not file a notice of disagreement (NOD) in response to 
contest the schedular rating or effective date assigned.  
Thus, that decision was a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating he must separately appeal a downstream 
issue).  Accordingly, the issue of entitlement to a service 
connection for status post left hydrocelectomy has been 
resolved and is no longer before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
disorder and a dental disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
shows a current diagnosis of a disorder of the lower 
extremities, other than service-connected right knee 
impairment.  

2.  The Veteran's current cervical spine disorder developed 
many years after service and is not shown to have been caused 
by any incident of service.

3.  COPD did not have its onset during active service or 
result from disease or injury in service.

4.  The Veteran's defective vision is due to refractive 
error, which is not a disease or injury for which VA 
compensation benefits may be awarded.

5.  Throughout the appeal period, the evidence of record 
reflects that there are no current suppurative otitis media 
symptoms.

6.  Throughout the appeal period, the Veteran's right knee 
patellofemoral syndrome has been manifested by x-ray evidence 
of arthritic changes, flexion no worse than 95 degrees and 
extension no worse than -5 degrees; there is no objective 
evidence of ankylosis, instability, or recurrent subluxation.

7.  Throughout the appeal period, the evidence of record 
indicates that the Veteran's headaches have not been 
prostrating.

8.  Throughout the appeal period, the postoperative hernia 
scar has been asymptomatic, covered an area of less than 144 
square inches, and caused no functional impairment.




CONCLUSIONS OF LAW

1.  A disorder of the lower extremities, other than service-
connected right knee impairment, was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A cervical spine disorder was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for entitlement to service connection for 
COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2008).

4.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 4.9 (2008).

5.  The criteria for a compensable evaluation for suppurative 
otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2008).

6.  The criteria for an evaluation greater than 10 percent 
for right knee patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257 
(2008).

7.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2008).

8.  The criteria for a compensable rating for postoperative 
hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118,  
Diagnostic Codes 7803, 7804, 7805 (effective August 30,  
2002); and 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(effective October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in December 2002 and September 2004, the RO advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In general, a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Since the VCAA was not enacted 
until November 2000, furnishing the Veteran with VCAA notice 
prior to the adjudications in June 1970 and September 1997 
was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.

Crucially, the Veteran was provided with VCAA notice through 
the December 2002 and September 2004 VCAA letters and his 
claims were readjudicated in the January 2007 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.  Moreover, the 
Veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

Finally, there have been two significant Court decisions 
concerning the VCAA.  In the first, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
claim is comprised of five elements, the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date via a June 2007 
letter.  Moreover, because the Veteran's claims are being 
denied, elements (4) and (5) are moot.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores at 43-44.

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his claim to 
include as contemplated in the recent Vazquez decision in 
June 2007.  There has been no reason to again go back and 
readjudicate the claims, such as in another SSOC, because the 
Veteran has not submitted any additional evidence in response 
to the June 2007 notice.  38 C.F.R. §§ 19.31, 19.37. That is 
to say, the absence of another SSOC after the most recent 
notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings, such as for the 
Veteran's headaches the additional notice requirements set 
forth in Vazquez-Flores do not apply.  Courts have held that 
once service connection is granted the claim is 
substantiated, and additional notice as to downstream 
elements of the claim, (disability rating and effective date) 
is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, it is noted that the requirements set forth in 
Vazquez-Flores applies to the claims for an increased rating 
for suppurative otitis media, right knee, and scar because 
the appeal of these issues arises from the Veteran's claim 
for an increased rating.  

The Board further notes that neither the Veteran or his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records, VA examination reports, and 
written communications and hearing testimony.  Overall, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A. 

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306.  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit Court has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between his/her service and the disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disorder of the Lower Extremities

The Veteran's service treatment records reflect lower 
extremity complaints.  These treatment records include a 
January 1969 complaint of joint pain and a May 1969 
Physician's Summary noting a history of swollen knees and 
arms, no sequelae, as well as cramps in legs with exercise, 
no limitations, no sequelae.  Another Physician's Summary 
(date unclear) notes a history of painful swelling of several 
joints (mainly IP joints, wrists, knees, ankles) from time to 
time for the past year.  This Summary also notes possible 
early rheumatoid arthritis.  However, with the exception of 
the right knee, the service treatment reports do not include 
a diagnosis of a disorder of the lower extremities.  

Similarly, post service treatment reports reflect complaints 
of pain in both knees.  Specifically, a July 1979 treatment 
report notes the Veteran's complaints of joint pain and 
weakness in the legs after heavy work at home carrying 
concrete blocks.  However, post-service treatment records are 
also silent with respect to a diagnosis of a left lower 
extremity disorder.  

As discussed above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

In this case, the evidence of record is negative for 
competent evidence of a current diagnosis of a lower 
extremity disorder (other than the right knee for which 
service connection is already in effect).  While the Board 
has considered the Veteran's complaints of pain, the Court 
has held that a symptom alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that the weight 
of the probative evidence is against the claim.  As noted, 
absent proof of a present disability, there can be no valid 
claim.  Brammer, 3 Vet. App. at 225.  Thus, service 
connection for a lower extremity disorder, other than the 
right knee discussed below, is denied.

Cervical Spine

The Veteran's earliest post-service finding with respect to 
cervical spine impairment is the March 2001 report of VA 
spine examination which notes a February 1999 X-ray study 
showing straightening of the cervical lordosis suggestive of 
paravertebral muscle spasms, moderate degenerative anterior 
spondylosis, and reduction of the intervertebral space at the 
level of C4-C5.  In addition, a November 2004 report of 
joints examination includes a finding of cervical discogenic 
disease and moderate arthritis by X-rays.  Thus, there is 
more than sufficient evidence of a current cervical spine 
disorder.  

Consequently, the determinative issue is whether these 
current disorders are somehow attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Upon review of the evidence of record, however, service 
connection for a cervical spine disorder is not warranted.  

The Veteran's service treatment records are silent with 
respect to complaints or findings of a cervical spine 
disorder.  

In addition, the November 2004 report of joints examination 
includes the opinion that the Veteran's current cervical 
condition is not at least as likely as not caused or related 
to his active service.  

Moreover, it is worth noting the lapse of more than 29 years 
between the Veteran's most recent separation from active duty 
service, October 1969, and the first clinical evidence of his 
claimed disorder, February 1999.  The Court has indicated 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].

Post-service, since there is no objective indication of 
arthritis of the cervical spine within one year after 
service; the Veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, 
incidentally, must be objectively confirmed by X-ray.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a cervical spine disorder; thus, there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

COPD

Post-service medical treatment records show that the Veteran 
has been diagnosed as having chronic obstructive pulmonary 
disease (COPD), acute bronchitis, and emphysema.  Therefore, 
the first requirement for service connection for this claim, 
the existence of a current disability, is met.  See Hickson, 
12 Vet. App. at 253.

The Veteran's service treatment records reflect treatment for 
complaints of frequent colds.  However, these records are 
silent with respect to a respiratory disorder.  

There is no evidence that a lung disease was incurred in or 
aggravated by the Veteran's military service.  The post-
service medical records do not provide a link to an event 
that occurred in service or provide an opinion that his lung 
disease was incurred in service.  In fact, post-service 
treatment records note the Veteran's history of chronic 
cigarette smoking of two pack per day since he was 26 years 
old.  

More significantly, the first indication of record that the 
Veteran had a lung disease was upon VA respiratory 
examination in March 2001, nearly 32 years after his 
discharge from his most recent period of active duty service.  
Therefore, for nearly 32 years following service there is no 
documented objective evidence of complaints of or treatment 
for a lung disease.  In rendering a determination on the 
merits of a claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  Despite the Veteran's 
assertion of continuing symptomatology, the long time lapse 
between service and any documented evidence of treatment 
preponderates against a finding of a lung disease during 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Since the medical evidence suggests that the Veteran's COPD 
may be the result of his history of cigarette smoking, the 
Board has considered the potential argument that the 
Veteran's smoking in service caused his COPD, or that he 
became nicotine dependent in service which ultimately 
resulted in the development of COPD.  However, legislation 
was enacted prohibiting service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103; Internal Revenue Service Restructuring and Reform Act 
of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  
Section 1103 applies to claims filed after June 9, 1998.  
Since the Veteran filed his claim in 2000, service connection 
for a lung condition based on the use of tobacco products is 
precluded.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a lung disease, to include COPD.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107.

Defective Vision

The Veteran's service treatment records reflect treatment for 
chronic conjunctivitis due to white phosphorus exposure (for 
which service connection has been previously and finally 
denied by VA because the complaints in service resolved 
without residual disability) and refractive error.  

Post-service treatment records reflect findings of presbyopia 
and refractive error in May 1970.  These records also reflect 
that the Veteran was treated for bilateral granulomatous 
uveitis in September 1979 because, one month previously, some 
foreign body fell into hi eyes.  This incident, occurring 
approximately 10 years after discharge from his most recent 
period of active duty service, was treated and resolved.  The 
remaining post-service treatment records reflect findings of 
refractive error.  These records include a June 2006 report 
of "eye basic note" which reflects that examination of the 
Veteran's eyes revealed pseudoaphakia right eye, senile 
cataract left eye, refractive error, and macular epiretinal 
membrane with pigmentary changes and mild optic disc palor.  
The examiner further noted possible old ischemic event on 
retina, right eye and optic disc.  Without correction his 
vision was noted to be 20/200 in the right eye and 20/100 in 
the left eye.  His corrected vision was 20/40 in the right 
eye and 20/30- in the left eye.  

Considering the claim in light of the above, the Board notes 
that the record does not reflect the presence of a current 
disability upon which to predicate a grant of service 
connection for an eye disability.  As regards the diagnoses 
of refractive errors (myopia and presbyopia), the Board 
points out that refractive errors are defects of the form or 
structure of the eye of congenital or developmental origin 
for which service connection may not be granted.  See 
38 C.F.R. §§ 4.9, 3.303.  The Board notes that service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995), and Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993)).  Here, there is no evidence 
whatsoever of any superimposed disease or injury during 
service.  As such, there is no competent evidence of a 
current disability upon which to predicate a grant of service 
connection on any basis, and, hence, no valid claim for 
service connection.  

Although the June 2006 report of eye examination includes 
additional findings of pseudoaphakia, cataracts, and macular 
epiretinal membrane with pigmentary changes and mild optic 
disc palor as well as possible old ischemic event on retina 
right eye and optic disc; it is noted that these findings are 
over 26 years after the Veteran's discharge from his most 
recent period of active duty service and there is no 
competent medical evidence suggesting they were incurred in 
or aggravated by service.  

Accordingly, the evidence with respect to the claim for 
service connection for defective vision is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. § 5107.

Increased Rating

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, as with the Veteran's suppurative otitis media, right 
knee, and scar claims, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, as with the claim for an increased rating 
for headaches, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Suppurative Otitis Media

The appeal with respect to the Veteran's suppurative otitis 
media claim arises from the June 1970 rating decision which 
confirmed and continued the zero percent schedular rating 
which was in effect.  

Upon VA examination in April 1970, in connection with the 
claim for an increased rating, the Veteran's ear, nose, and 
throat examination as well as his hearing for both ears was 
within normal limits.  

A January 1984 report of VA examination reflects no evidence 
of otitis media, normal hearing on the right, and mild high 
frequency sensorineural hearing loss on the left.  

VA ear examination in June 1997 reflects that the Veteran 
denied any type of ear infection and examination of the ears 
was negative with no active ear disease or infection.  Mild 
to moderate mixed type hearing loss was noted on the right 
and mild progressing to moderately severe sensorineural 
hearing loss was noted on the left.  

A September 2000 report of VA examination for ear disease 
notes no active ear disease and includes a diagnosis of 
normal ear examination.  

A November 2005 report of VA audiometric examination reflects 
findings of mild to moderately severe sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.  The examiner also noted 
reduced speech recognition ability in each ear.  

Upon VA examination for ear disease in February 2006, there 
was no active ear disease and no suppuration, effusion, or 
aural polyps.  Based on examination of the Veteran and a 
review of his claims file, the examiner concluded that 
"there is no evidence in claims file and present 
audiological evaluation as to [patient] having otitis media 
in the past and at the present time."  The examiner further 
concluded that the Veteran has mild to moderately severe 
neuro sensory hearing loss which is a normal finding at this 
age.  

The Veteran's service-connected suppurative otitis media is 
evaluated at a non-compensable level under 38 C.F.R. § 4.87, 
Diagnostic Code 6200 which provides that chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination), is evaluated at a 10 percent level during 
suppuration, or with aural polyps.

In this case, the Veteran's service-connected suppurative 
otitis media is not shown by medical evidence to manifest 
suppuration or aural polyps.  Therefore, a 10 percent 
evaluation is not warranted, and the currently assigned non-
compensable (zero percent) evaluation is appropriate.  See 
38 C.F.R. § 4.31.

A note associated with and following Diagnostic Code 6200 
code provides for separate evaluation of hearing impairment, 
and complications such as labryinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull.  There is no evidence 
of any labryinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull and hearing loss has been characterized as 
a normal finding at the Veteran's age.

In sum, there is no indication of record that the service-
connected suppurative otitis media is an active process, to 
include involving suppuration or aural polyps. Therefore, the 
preponderance of the evidence is against the Veteran's claim 
to a higher disability rating.  Accordingly, a compensable 
rating under Diagnostic Code 6200 is not warranted.

Moreover, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged ratings are appropriate.  However, in the 
present case, the Veteran's suppurative otitis media has 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are unwarranted.

Right Knee

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Veteran's impairment of the right knee has been rated as 
10 percent disabling under Diagnostic Code 5257, 38 C.F.R. 
§ 4.71a.  Under this Diagnostic Code, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating, moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2005), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  VA's Office of General Counsel has 
clarified that compensating a claimant for separate 
functional impairment under Diagnostic Codes 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  In this opinion, VA's General 
Counsel held that a veteran who has arthritis under 
Diagnostic Code 5003 and instability of the knee under 
Diagnostic Code 5257 may be rated separately, provided that a 
separate rating is based on additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), VA's 
General Counsel further explained that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, when substantiated by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved - 
which, here, are Diagnostic Code 5260 for limitation of 
flexion and Diagnostic Code 5261 for limitation of extension.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable (i.e., zero percent) under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Moreover, 
under Diagnostic Code 5003, in the absence of limitation of 
motion, a 10 percent rating is warranted where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A higher 20 percent rating requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).

Limitation of flexion of the knee is rated in accordance with 
Diagnostic Code 5260.  This code provides that flexion 
limited to 15 degrees warrants a 30 percent rating; flexion 
limited to 30 degrees warrants a 20 percent rating; flexion 
limited to 45 degrees warrants a 10 percent rating; and 
flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

The current appeal arises from a March 1997 request for an 
increased (compensable) rating.  Accordingly, by a September 
1997 rating decision, the Veteran's right knee disorder was 
assigned an increased schedular rating of 10 percent 
disabling.  The Veteran disagreed with the 10 percent 
evaluation and perfected the present appeal.  

A June 1997 report of VA joints examination reflects that the 
Veteran complained of loss of balance with weakness of the 
right knee.  Examination of the right knee revealed no 
swelling, a genus valgus deformity, moderate crepitation, no 
subluxation, and a positive patella grinding test.  The 
examiner was unable to check for medial and lateral 
instability of the right knee due to severe pain objectively 
by the Veteran upon light touch.  There was no anterior or 
posterior instability or with a negative anterior drawer test 
and posterior drawer test.  The Veteran had full and complete 
range of motion of the right knee with exquisite pain 
objectively on all movements.  The diagnosis was residuals, 
right knee shell fragment wounds.  

A March 1998 report of VA joints examination reflects the 
Veteran's complaints of knee joint pain.  Range of motion of 
the right knee was from zero to 140 degrees with pain from 
the first degree to the last degree of the range of motion 
measured.  The examiner further note severe objective 
evidence of painful motion of the right knee with no 
objective evidence of edema, effusion, redness, heat, or 
abnormal movement.  The examiner could not check for 
instability due to severe pain upon light touch.  Severe 
tenderness to palpation around all soft tissue structures and 
crepitation of the right knee was also noted.  The examiner 
also noted that the Veteran had an impaired gait cycle and 
had to walk with a one point crutch.  The diagnoses included 
right knee patellofemoral syndrome.  

Upon VA joints examination in November 2004, the Veteran 
complained of an on and off moderate to severe right knee 
pain on the patellar area with radiation to the nerve and 
inside the joint associated with occasional tingling.  The 
Veteran used a walker or a wheelchair for ambulation and he 
was examined on the wheelchair.  There were no episodes of 
dislocation or recurrent subluxation of the right knee; 
however, he referred to instability.  Range of motion was 
from 95 degrees of flexion to -5 degrees of extension and the 
examiner characterized this range of motion as normal.  There 
was no painful motion in the range of motion measured.  In 
addition, the Veteran was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use of the right knee.  The examiner noted that there was no 
major functional impact.  The examiner further noted that 
there was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement of the right knee.  Tenderness to 
palpation on the suprapatellar area, crepitation, and a 
positive patellar grinding test was demonstrated.  The 
diagnoses included shell fragment would of the right knee, 
right knee patellofemoral syndrome, and right knee arthritis 
by claims folder.  

Given the range of motion findings and lack of any objective 
evidence of instability of the knee, the Board finds that the 
Veteran's service-connected right knee had not manifested in 
moderate recurrent subluxation or lateral instability or in 
flexion limited to 30 degrees or extension limited to 15 
degrees to warrant a higher rating under either Diagnostic 
Code 5257, 5260 or 5261, even considering his complaints of 
pain and weakness.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Such complaints were adequately 
addressed by the 10 percent assigned for the disability since 
the Veteran's claim for an increased rating.  In this regard, 
it is noted that the Veteran had painless range of motion 
which was characterized as normal upon VA examination in 
November 2004.  

In addition, the record fails to show compensable levels of 
flexion in the knee to allow for separate ratings under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59988, 59990 (2004).  Similarly, although the 
record shows that the Veteran has arthritis of the knee, the 
record fails to show any objective evidence of subluxation or 
lateral instability to warrant a separate rating under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record 
since the March 1996 (one year prior to his March 1997 claim 
for an increased rating).  

Accordingly, the Board cannot "stage" the Veteran's rating 
under Hart.  His left knee disability has not been more than 
10 percent disabling at any time during the appeal period.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Headaches

The appeal with respect to the Veteran's headaches claim 
arises from the June 1970 rating decision which initially 
granted service connection and assigned a zero percent 
schedular rating.

Under Diagnostic Code 8100, a noncompensable evaluation is 
assigned for migraine headaches with less frequent attacks.  
A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson, supra, in which the 
Court quoted Diagnostic Code 8100 verbatim but did not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."

Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (headaches) and also because it 
provides specific guidance as to how symptoms of this 
disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 8100.

A March 1970 report of VA neurological examination in 
connection with the Veteran's claim for service connection 
reflects a diagnosis of headaches.  

VA treatment records reflects the Veteran's has reported 
experiencing headaches in connection with treatment for 
various complaints.  

An October 2000 report of VA neurological examination notes 
the Veteran's history of in-service head trauma.  This 
examination report also reflects that the Veteran reported 
experiencing headaches after this trauma which he describes 
as starting on the posterior area of the neck, radiating 
frontwards, and involving the whole head with sensation of 
numbness in the head.  He reported that the headache is 
almost constant, at times more severe than others, and 
partially relieved by Tylenol.  The Veteran recalled that his 
headaches became more severe around 1973, after a psychiatric 
hospitalization.  The diagnosis was headaches, post-traumatic 
by history.  

After having carefully considered all of the evidence, the 
Board finds that prostrating attacks are not shown.  The 
Veteran's own statements do not indicate that his headaches 
are prostrating.  The objective medical evidence (or more 
accurately, lack of objective medical evidence) indicates 
that the Veteran's headaches are not prostrating.  The Board 
finds it particularly significant that the Veteran has not 
sought regular VA outpatient treatment for her headaches 
despite seeking medical treatment for other unrelated medical 
conditions.  The Board further notes that the Veteran has had 
no emergency room visits for migraine headaches.  Treatment 
of his headaches appears to be limited to use of medication.

In short, the Board finds that the headache attacks are not 
of a prostrating nature (i.e. accompanied by "utter physical 
exhaustion or helplessness").  Although there can be no 
doubt that the headaches cause the Veteran discomfort, they 
do not to appear to be prostrating.  

For these reasons and bases, the preponderance of the 
evidence is against the assignment of a compensable rating 
for any period of time contemplated by the appeal.  That is 
to say, the Board may not stage the Veteran's rating because 
at no time since the effective date of his award has he met 
the requirements for a compensable rating.  Fenderson, supra.

Moreover, as the preponderance of the evidence is against his 
claim for a higher initial rating, the benefit-of-the-doubt 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 do 
not apply and the claim must be denied.

Postoperative Hernia Scar

The appeal with respect to the Veteran's postoperative hernia 
scar claim arises from the June 1970 rating decision which 
confirmed and continued the zero percent schedular rating 
which was in effect.

The rating criteria for skin disorders were revised twice 
during the pendency of this appeal, effective August 30, 2002 
and effective October 23, 2008.  Even though the criteria 
have been rephrased, the elements to be considered in 
determining the degree of disability of the Veteran's 
service-connected postoperative hernia scar are essentially 
unchanged.  The Board finds that its consideration of both 
the revised and old criteria is therefore not prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the Veteran's claim for an increased rating was 
filed prior to August 30, 2002 and October 23, 2008, the  
Board will consider the regulations in effect both prior to 
August 30, 2002 and since October 23, 2008.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3-
2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The RO designated Diagnostic Code 7805 for rating the 
Veteran's postoperative hernia scar, and assigned a 
noncompensable rating because the Veteran does not meet the 
criteria for a compensable rating pursuant to that diagnostic 
code.  See 38 C.F.R. § 4.31.  The Board notes, however, that 
the evidence of record does not even suggest that the Veteran 
suffers from any impairment of function associated with his 
scars that would warrant rating the residual scarring under 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

Under the former criteria, a superficial scar which is poorly 
nourished, with repeated ulceration, is rated a maximum 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A superficial scar that is tender and painful on 
objective demonstration also is rated a maximum 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

Under the revised criteria effective August 30, 2002, 
Diagnostic Code 7802 is for rating scars other than the head, 
face, or neck that are superficial, that cover an area(s) of 
144 square inches or greater; and provides for only a maximum 
10 percent rating.  A superficial scar is one not associated 
with underlying soft tissue damage.  Such is also the case 
with Diagnostic Code 7803, for rating unstable superficial 
scars, or scars where there is frequent loss of covering of 
skin over the scar; this diagnostic code also authorizes only 
a maximum 10 percent rating.  A superficial scar which is 
painful on examination is rated a maximum 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804 (effective August 30, 2002).  Scars may continue to also 
be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

Effective October 23, 2008, burn scars or scars due to other 
causes, not of the head, face, or neck, that are superficial 
and nonlinear covering areas of 144 square inches (929 sq. 
cm.) or greater are rated a maximum 10 percent disabling 
under Diagnostic Code 7802.  Diagnostic Code 7803 has been 
eliminated as of October 23, 2008.  Scars that are unstable 
or painful receive a compensable rating under Diagnostic Code  
7804.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Unlike, 
prior to October 23, 2008, Diagnostic Code 7804 provides for 
higher compensable ratings for multiple unstable or painful 
scars.  Under Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent rating; three or 
four scars that are unstable or painful warrant a 20 percent 
rating; and five or more scars that are unstable or painful 
warrant a maximum 30 percent rating.  Other scars (including 
linear scars) and other effects of scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under 
Diagnostic Code 7805, under which any disabling effect(s) not 
considered in a rating provided under Diagnostic Codes 7800-
7804 are evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (effective 
October 23, 2008).

The medical evidence demonstrates that the Veteran does not 
have any current complaints regarding his hernia scarring, 
which covers an area of less than 144 square inches, and does 
not receive treatment for the scars.  There is no evidence 
that the scar is poorly nourished, unstable, or has repeated 
ulceration, and no evidence of pain related to the scarring.  
Reports of VA examinations show that the scarring is well 
healed and that there is no limitation of function as a 
result of.  The April 1970 VA examination report notes a well 
healed scar of right inguinal herniorraphy.  There are no 
other VA treatment or examination reports referable to the 
Veteran's scar until December 2006, when, upon VA scars 
examination, the examiner noted no objective evidence scar at 
the right inguinal area.  Accordingly, the Board finds that a 
compensable rating is not warranted for postoperative hernia 
scar under Diagnostic Codes 7802, 7803, 7804, or 7805, under 
either the revised or former rating criteria.

Moreover, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged ratings are appropriate.  However, in the 
present case, the Veteran's postoperative hernia scar has 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are unwarranted.

Moreover, as the preponderance of the evidence is against his 
claim for a higher rating, the benefit-of-the-doubt 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 do 
not apply and the claim must be denied.

Conclusion

There is no evidence that the manifestations of the Veteran's 
service-connected suppurative otitis media, right knee 
disorder, headaches, and postoperative hernia scar are 
unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Service connection for a lower extremity disability, 
excluding right knee arthritis, is denied.

Service connection for a cervical spine disability is denied.

Service connection for COPD, to include as due to tobacco 
use, is denied.

Service connection for defective vision is denied.

An increased (compensable) rating for suppurative otitis 
media is denied.

An evaluation in excess of ten percent disabling for right 
knee patellofemoral syndrome is denied.

An increased (compensable) initial rating for headaches is 
denied.

An increased (compensable) rating for a postoperative hernia 
scar is denied.


REMAND

Service treatment records include findings of wound, 
contused, lumbar region in July 1945; sacroiliac strain in 
May 1957; low back strain in March 1964, and hypertrophic 
degenerative changes in the lumbar spine with anterior 
lipping in an X-ray report which appears to be undated.  
Post-service treatment records include an October 1984 
finding of scoliosis with degenerative changes and moderate 
degenerative changes at various levels.  The Veteran claims 
that he has experienced low back pain as a result of injuries 
sustained during his periods of active duty service; however, 
he has not been afforded a VA examination for his low back 
complaints.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the Veteran has not 
been afforded VA examination of the low back.  However, 
because there is evidence of recurrent low back complaints in 
service, the Veteran is a combat veteran and has earned the 
Purple Heart Medal and the Combat Infantryman Badge (CIB), 
and he, as a layperson, is competent to report a continuity 
of symptoms since service, a remand for an examination and 
opinion is necessary to adjudicate this claim.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

With respect to the Veteran's claim for service connection 
for a dental disorder, it is noted that the February 2004 
Board remand specifically instructed that the Veteran be 
provided with a VCAA notification letter which included the 
relevant provisions regarding service connection for dental 
treatment under 38 C.F.R. § 3.381.  Unfortunately, neither 
the September 2004 letter to the Veteran nor any other 
communication from VA includes notification to the Veteran of 
the relevant provisions regarding service connection for 
dental treatment under 38 C.F.R. § 3.381.  Thus, the 
appellant has not received the notice as instructed by the 
Board in the prior remand.  

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board finds, therefore, that remand is again 
necessary in order for compliance with the prior remand 
instruction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that such notice includes the 
relevant provisions regarding service 
connection for dental treatment under 
38 C.F.R. § 3.381.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his low back disorder.  Based upon 
examination of the Veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (meaning 50 percent or more probable) 
that any current low back disorder is a 
result of his period of active duty 
service.  A complete rationale for all 
opinions expressed must be provided.  If 
the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

3.  Thereafter, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


